Citation Nr: 1022307	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  07-28 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Service connection for a low back disorder.  

2.  Service connection for a neurological disorder in the 
lower extremities.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1964 to July 1967.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2006 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.       

The issue of service connection for a neurological disorder 
of the lower extremities is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not preponderate against the 
Veteran's claim that a lower back disorder relates to 
service.  


CONCLUSION OF LAW

The Veteran's lower back disorder was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
Veteran's claim, the Board has determined that the evidence 
supports a grant of the benefits sought.  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the Veteran, and remand for such 
notice and/development would be an inefficient use of VA time 
and resources.

II. The Merits of the Claim to Service Connection

In October 2005, the Veteran claimed service connection for a 
lower back disorder.  In the July 2006 rating decision on 
appeal, the RO denied the Veteran's claim.  For the reasons 
set forth below, the Board disagrees with that decision.   

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303(a) 
(2009).  If there is no evidence of a chronic condition 
during service or during an applicable presumptive period, 
then a showing of continuity of symptomatology after service 
is required to support a claim for service connection.  38 
C.F.R. § 3.303(b).

In this matter, the record shows that the Veteran has a 
current lower back disorder.  A May 2006 VA compensation 
examination report of record notes a diagnosis of lumbar 
central stenosis, while VA treatment records dated between 
November 2002 and June 2007 note treatment for lower back 
pain and radiation into the lower extremities, and note 
diagnoses of degenerative disc disease.  These records also 
note that the Veteran underwent laminectomy of his lumbar 
spine at a private medical facility in November 2006.  

The record shows that the Veteran experienced a lower back 
disorder during service as well.  The Veteran's July 1964 
enlistment reports of medical history and examination are 
negative for a lower back problem.  But multiple service 
treatment records indicate this problem later in the 
Veteran's enlistment, noting recurrent symptoms of hip pain, 
back pain, and radiation of pain into the buttocks.  These 
records indicate a diagnosis of low back strain.    

On the issue of whether these in-service problems relate to 
the current disorder, the Board finds that the evidence of 
record does not preponderate against the Veteran's claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (to deny a 
claim on its merits, the evidence must preponderate against 
the claim).

The Board has considered a negative opinion of record issued 
by the VA physician's assistant who conducted the Veteran's 
May 2006 VA examination.  This examiner indicated a review of 
the claims file and of the Veteran, and detailed the nature 
of the Veteran's lower back disorder.  Moreover, this 
examiner supported the opinion with a rationale - the 
examiner stated that no evidence indicates that the Veteran 
aggravated a pre-service lower back disorder during service.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999) (supporting 
clinical data or other rationale should accompany medical 
opinion).  But this examiner's opinion has a central 
weakness.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board must account for the evidence it finds persuasive or 
unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim).  It is based on a flawed 
assumption - that the Veteran entered service with a lower 
back disorder.  

As the May 2006 examiner noted, a service treatment record 
reports a statement alleged to have been made by the Veteran 
that he experienced a lower back disorder prior to service.  
However, the Board must presume that the Veteran entered 
service without such a disorder.  In other words, a 
presumption of soundness applies in this case.  That is 
because every Veteran who served in the active military, 
naval, or air service after December 31, 1946 is taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. § 1111 (West 2002).    

Particularly importantly in this matter is that only those 
conditions recorded in examination reports can be considered 
as "noted."  38 C.F.R. § 3.304(b).  A history of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions.  38 C.F.R. § 3.304(b)(1).  As such, the report 
the Veteran is alleged to have made during service regarding 
a back disorder before service - as noted in one of the 
service treatment records - is not sufficient to rebut the 
presumption that he entered service without a lower back 
disorder (as is indicated on his enlistment report of medical 
examination).  Id.  The May 2006 VA opinion is therefore of 
limited probative value in determining whether the Veteran's 
current problems relate to his problems in service.  

By contrast, the record contains several lay statements that 
clearly relate the Veteran's current lower back disorder to 
service.  The Veteran himself repeatedly indicates that his 
in-service problems relate to his current lower back problem.  
And his former spouse states, in an April 2006 letter of 
record, that the Veteran's lower back disorder during service 
continued after service for many years.  Indeed, these 
statements indicate that the Veteran has experienced a 
continuity of symptomatology since discharge from service.  
See 38 C.F.R. § 3.303(b).  

The Board notes that a layperson is generally not capable of 
opining on matters requiring medical knowledge.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  But 
lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Indeed, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In this matter, the Board again notes that the Veteran's 
service treatment records indicate that he experienced a 
lower back disorder during service.  Moreover, the Board 
recognizes the Veteran's competence, and that of his former 
spouse, to attest to post-service symptoms such as back pain 
and limitation, and even radiculopathy.  Such symptoms are 
"observable" and not medical in nature.

As such, the Board cannot find in this matter that the 
evidence of record preponderates against the Veteran's claim 
to service connection.  The lay evidence clearly indicates a 
continuity of symptomatology following the in-service lower 
back problems, while the medical evidence of record does not 
convincingly counter the Veteran's claim.  This is an 
appropriate case therefore in which to grant service 
connection by invoking VA's doctrine of reasonable doubt.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for residuals of a low back 
strain is granted.  


REMAND

The evidence of record indicates that the Veteran has a 
neurological disorder in his lower extremities.  The May 2006 
VA examiner diagnosed the Veteran with peripheral neuropathy 
in the lower extremities, while other VA medical evidence 
indicates radicular symptoms in the Veteran's lower 
extremities.  The record is not clear, however, on the issue 
of whether a lower extremity neurological disorder relates 
either to service, or to the Veteran's service-connected 
lumbar spine disorder.  See 38 C.F.R. § 3.310.  

Moreover, the record indicates that the Veteran underwent 
lower back surgery in November 2006 with a private physician.  
VA should attempt to retrieve these records for review.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek from the Veteran 
any relevant information regarding the 
Veteran's reported private medical 
treatment in November 2006.    

2.  If warranted, the RO should attempt 
to retrieve any relevant medical 
evidence that reflects private medical 
treatment the Veteran may have received 
for a lower back disorder in November 
2006.     

3.  The Veteran should then be 
scheduled for a VA examination with an 
appropriate specialist in order to 
determine the etiology, nature, and 
severity of any current neurological 
disorder in the lower extremities.  The 
claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The Veteran's 
complaints should be recorded in full.

4.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (probability of 50 
percent or greater) that any current 
neurological disorder in the lower 
extremities relates either to service, 
or to the Veteran's service-connected 
lower back disorder.  Any conclusion 
reached should be supported by a 
rationale, moreover.  
 
5.  After completion of the foregoing 
and completion of any further 
development deemed necessary, the RO 
should readjudicate the Veteran's 
claim.  If the benefits sought on 
appeal remain denied, the RO should 
provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


